Name: 86/510/EEC: Council Decision of 21 October 1986 authorizing the extension, for the period from 2 November 1986 to 2 May 1987, of the sea fisheries agreement between the Government of the Kingdom of Spain and the Government of the People' s Republic of Angola
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-10-25

 Avis juridique important|31986D051086/510/EEC: Council Decision of 21 October 1986 authorizing the extension, for the period from 2 November 1986 to 2 May 1987, of the sea fisheries agreement between the Government of the Kingdom of Spain and the Government of the People' s Republic of Angola Official Journal L 301 , 25/10/1986 P. 0034*****COUNCIL DECISION of 21 October 1986 authorizing the extension, for the period from 2 November 1986 to 2 May 1987, of the sea fisheries agreement between the Government of the Kingdom of Spain and the Government of the People's Republic of Angola (86/510/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 167 (3) thereof, Having regard to the proposal from the Commission, Whereas on 2 November 1984 the Government of the Kingdom of Spain signed with the Government of the People's Republic of Angola a sea fisheries agreement for a period of one year and whereas that agreement continues to apply for further periods of six months unless notice of its denunciation is given at least three months before the end of each such period; Whereas Article 167 (2) of the Act of Accession lays down that the provisions of fisheries agreements concluded by the Kingdom of Spain with third countries before accession to the Community shall not be affected during the period when the provisions of such agreements are provisionally maintained; Whereas, under Article 167 (3) of the Act of Accession, the Council is to adopt, before the expiry of the fisheries agreements concluded by the Kingdom of Spain with third countries, provisions appropriate for the continuation of fishing activities resulting therefrom, including the possibility of extension; Whereas, by Decision 86/136/EEC (1), the Council authorized the Kingdom of Spain to extend for the period from 2 May to 2 November 1986 the sea fishing agreement concluded on 2 November 1984 between the Government of the Kingdom of Spain and the Government of the People's Republic of Angola pending the conclusion of a fishing agreement between the European Economic Community and the Government of the People's Republic of Angola; Whereas the negotiations between these two last-mentioned parties have not yet taken place; whereas, this being so, it is in the interests of the Community to authorize the Kingdom of Spain to renew for a further six months the agreement in question, in order to avoid fishing by the Community vessels concerned being interrupted, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Spain is hereby authorized to extend, for the period 2 November 1986 to 2 May 1987, the fisheries agreement concluded on 2 November 1984 with the People's Republic of Angola. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Luxembourg, 21 October 1986. For the Council The President G. PATTIE (1) OJ No L 106, 23. 4. 1986, p. 34.